CASE TTP rersEQRBONWMES KaecueeRty CRO Hiieddd}28/241 AAagelphs

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,
Plaintiff, Case No. 1:19-cr-10080-NMG-13

v.
ELISABETH KIMMEL,

Defendant.

 

 

DEFENDANT ELISABETH KIMMEL’S ASSENTED-TO MOTION FOR LEAVE TO
FILE DECLARATION EX PARTE AND UNDER SEAL

Defendants Elisabeth Kimmel, with the assent of the government, respectfully moves for
leave to file ex parte and under seal a declaration in support of the Motion to Continue April 2021
Trial filed on behalf of Gregory Colburn, Amy Colburn, I-Hsin Chen, Elisabeth Kimmel, and
Marci Palatella (the “Motion to Continue”) (ECF No. 1697).

As grounds for this motion, Defendant Elisabeth Kimmel states that the declaration in
support of the Motion to Continue contains confidential health information. This declaration will
provide the Court with additional information that bears upon the Court’s consideration of the
Motion to Continue.

WHEREFORE, Mrs. Kimmel respectfully requests that her motion to file under seal and

ex parte a declaration in support of the Motion to Continue be GRANTED.

Ven Mowe d. Fo) Yr , VSOT 22!
